department of the treasury internal_revenue_service washington d c government entities owwision number release date date date vil code dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax under sec_501 a of the internal_revenue_code as an organization described in sec_501 c because you are not organized and operated exclusively for one or more exempt purposes within the meaning of sec_504 and sec_1_501_c_3_-1 of the income_tax regulations in addition you do not qualify for exemption from federal_income_tax under sec_501 of the code as an organization organized and operated exclusively for charitable purposes under sec_501 because you da not meet all the requirements for a charitable risk_pool described in sec_501 of the code in addition you are precluded from qualifying as an organization described in section c of the code because more than a substantial part of your activities consists of providing commercial-type_insurance within the meaning of sec_501 because you do not qualify for exemption as an organization described in sec_501 of the code donors may not deduct contributions to you under sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file and do not send them to this office ifyou decide to contest this determination under the dectaratory judgment provisions of sec_7428 of the code you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day after the date that we mailed this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a dectaratory judgment suit under sec_7428 does not stay the requirement to file returns and pay taxes failure_to_file the returns timely may result in a penalty file the retums in accordance with their instructions ‘we will make this letter and our proposed adverse determination_letter available for public inspection under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with aur proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with sec_6104 of the code we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements ifyou have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact rs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your we have sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax exempt and overmment entities division department of the treasury internal_revenue_service washington d c date date uil code contact person identification_number contact number fax number employer_identification_number dear we have considered your application_for recogrition af exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code section c the basis for our conclusion is set forth below you are a corporation organized under the nonprofit laws of the state of l for the purpose of seeking the prevention or lessening of casualty and property losses for your members and injuries to persons and employees which might result in claims being made against your members you will operate for the benefit of institutions of higher learning or educational organizations in the state of according to your articles of incorporation you are a not-for-profit corporation organized pursuant to m the statute which states your members consist of a l colleges and universities that are tax-exempt as organizations described in sec_501 of the code your activities consist of establishing a risk management pool for your members and utilizing the funds you receive from your members to defend and protect any member of the pool against liability for a covered loss such as property casualty workers compensation and fleet automobiles thus you will provide insurance for your members by assuming some insurance risk yourself you will also purchase insurance from third party insurance_companies on behalf of your members which you can de more economically for your members than each member can do for itself you received all of your initial funding directly from your members not from any party outside of your membership ‘you have entered into an agreement the cooperative agreement with your members that describes the services you provide to them under this agreement you administer group_insurance policies for your members and supervise the claims adjustment processes and activities of your third party administrator you also provide to or arrange for your members various risk management services such as property appraisals risk analysis studies mitigation projects investment management services proofs of insurance and you generally act as the group's risk management office where no such office exists or augment the activities of a member institution's risk management office bylaws the cooperative agreement also constitutes your law sec_501 c of the code provides for the exemption from federal_income_tax for corporations organized and operated exclusively for charitable scientific or educational_purposes provided no part of the corporation's net_earnings inures to the benefit of any private_shareholder_or_individual sec_501 m of the code states that an organization described in sec_501 or shall be exempt only if no substantial part ofits activities consists of providing commercial-type_insurance sec_501 n of the code states that a qualified_charitable_risk_pool shall be treated as an organization operated exclusively for charitable purposes and not subject_to sec_501 m sec_501 n code states that the term qualified charitable risk poof means any organization comprised of sec_501 members which is organized and operated solely to pool insurance risks of its members other than risks related to medical malpractice and to provide information to its members with respect to loss control and risk management and satisfies the organizational requirements of section n sec_804 n of the code states that an organization will be organized as a qualified_charitable_risk_pool if the risk_pool is organized as a non-profit organization under state aw provisions authorizing risk pooling arrangements for charitable organizations the risk_pool is exempt from any state_income_tax or will be so exempt after such pool qualifies as an organization exempt from federal incame tax the risk_pool receives at least dollar_figure in startup_capital from nonmember charitable organizations such risk_pool is controlled by a board_of directors elected by its members member of the risk_pool be described in sec_601 any member no longer described in sec_501 shall notify the pool of its determination and each policy of insurance issued by the risk poo will not cover the insured with respect to events occurring after the effective date of the determination and the organizational documents require that each section big_number -1 of the income_tax regulations states that that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 d of the regulations states in part that the term charitable in sec_501 of the code includes lessening the burdens of government an organization will not be so regarded if more than an revrul_54_306 c b provides that a corporation organized and operated for the primary purpose of operating and maintaining a purchasing agency for the banefit of its otherwise unrelated members who are exempt from federal_income_tax as charitable organizations is ‘engaged in business activities which would be unrelated activities if carried on by any one of the tax-exempt organizations served therefore the corporation is not entitled to exemption under sec_501 of the code rev_rul 1972_3_cb_245 involves an organization formed to provide managerial and consulting services at cost to unrelated tax-exempt organizations the revenue_ruling states that providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily cartied on for profit the fact that the services in this case are provided at cost and solely for tax-exempt organizations is not sufficient to characterize this activity as charitable within the meaning of sec_501 of the code revrul_81_276 1981_2_cb_128 describes a professional standards review organization 'psro’ established pursuant to a federal statute to review health care practitioners’ and institutions’ provision of health care services and items for which payment is mada under medicare and medicaid and determine whether the quality of services met professionally recognized standards of care no payments under medicare or medicaid could be made before the services were reviewed and approved by the organization by taking on the government's burden of reviewing the quality of services provided under medicare and medicaid the organization lessened the burdens of government and promoted health in a charitable manner any benefit to members of the medical profession from such activities was incidental to the benefit the organization provided in promoting health and lessening the burdens of government therefore the organization qualified for exemption under sec_601 of the code rul infra for applied the criteria set out in rev rey rul c b determining whether an organization's activities are lessening the burdens of government in this ruling the organization was created to assist a county's law enforcement agencies in policing illegal narcotics traffic more effectively the organization provides funds that allowed the county’s agents to engage in cartain activities for which funds were not otherwise available this ruling concluded that by funding activities that the county treats as an integral part of its program to prevent the trafficking of illegal narcotics the county demonstrates that these activities are a part of its burden thus the organization is lessening the burdens of the county by enabling it to augment its taw enforcement activities rev_rul c b government the question is whether there is an objective manifestation by the government that it considers such activity to be part of its burden the fact an organization is engaged in an activity that is sometimes undertaken by the government is insufficient to establish a burden of goverment similarly the fact that the government or an official of the government expresses approval of an organization and its activities is also not sufficient to establish that the organization is lessening the burdens of government the interrelationship between the organization and the government may provide evidence that the government considers the organization's activities to be its burden to determina whether the organization is actually lessening the burdens of government all the relevant facts and circumstances must be states that to determine whether an activity is a burden of considered a favorable working relationship betwesn the goverment and the organization is strong evidence that the organization is actually lessening the burdens of the government in 326_us_279 the court stated that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly lexempt purposes n 466_fsupp_1164 d c d c virginia psro two organizations were formed to pursuant to a federal_law that provided for the establishment of professional standards review organizations to ensure the effective efficient and economic delivery of health care services to medicare and medicaid beneficiaries the district_court concluded that these organizations operated exclusively for charitable purposes under sec_501 of the code in professional standards review organization of queens county inc v commissioner t c aca 1980_2_cb_2 ‘queens county psro the tax_court held that an organization created pursuant to a federal statute that reviewed the appropriateness and quality of healthcare services provided to medicare and medicaid recipients was exempt under sec_501 of the code because it lessened the burdens of government and promated the health of persons eligible for medicare and medicaid in 88_tc_1 aff'd without published opinion 838_f2d_466 cir columbia park the court_of_appeals upheld the decision of the tax_court that the organization did not lessen any burden of goverment and thus was not exempt under sec_501 of the code the organization provided a wide range of services and facilities to the residents of columbia maryland contended that if it did not provide these services and facilities the local or state government would have to provide them the tax_court stated that thie assertion daes not mean that the organization’s activities are in fact a burden of government instead the organization must demonstrate that the state of maryland and or the county accept the organization's activities as their responsibility and recognize the organization as acting on their behaif in addition the organization must further establish that its activities actually lessen the burden of the state_or_local_government the organization in 102_tc_745 ‘paratransit the tax_court held that an organization formed under a state statute by unrelated section '501 c organizations to provide them with automobile insurance for the paratransit vehicles they operate as part of their charitable activities consfituted insurartce for purposes of sec_501 of the cade because its purpose was to shift the risk of potential liability of each member to the organization and the organization diversified these assumed risks by collecting premiums from multiple members the tax_court further held in paratransit that commercial-type_insurance ’ as used in sec_501 of the code encompasses every type of insurance that can be purchased in the commercial market the tax_court concluded that the organization's insurance was commercial-type_insurance because it was of the same type that commercial insurance carriers offered it was not offered to members based on need or a uniform charge and premiums were determined using the same risk and actuarial factors as commercial insurers the fact that the organization insured its members only up to dollar_figure and effected coverage abave that amount through reinsurance or stop-loss policies it obtained in the commercial market was a further indication to the court of the commercial hue of its insurance arrangements ‘the fact that the insurance was not available to the general_public did not affect the commercial nature of the insurance offered in nonprofits' insurance alliance of california v although the court did not expressly address whether the organization was engaged in commercial-type_insurance under sec_501 it concluded that the organization which was formed under a state statute did not qualify for exemption under sec_501 because of the existence of a substantial non-exempt commercial purpose principally because its insurance activities resembled closely the insurance activities carried on by commercial insurance_companies u s 32_fedclaims_277 ct of fed cl rationale lessening the burdens of goverment it is organized and operated an organization is described in sec_501 of tha code if exclusively for one of more charitable scientific or educational_purposes and no part of its net_earnings inuras to the benefit of any private person the term charitable includes lessening the burdens of government sec_801 c -1 d of the regulations n rev_rul supra and in revrul_85_2 supra an organization's activities lessen the burdens of government within the meaning of sec_1_501_c_3_-1 of the regulations if the government considers the activities to be its burdens and the activities actually lessen the government's burden an activity is a burden of the government if there is an objective manifestation by a government unit that it considers the activities of the organization to be its burden such consideration may be evidenced by the interrelationship between the government unit and the organization an organization’s performance of activities that a government unit treats as an integral part of its programs is evidence that the organization is lessening the burdens of government sse also revrul_81_276 supra organization took on the government's burden of reviewing the quality of services provided under medicare and medicaid and thus lessened the government's burden of performing this task queens county psro supra organization that reviewed the propriety of hospital treatment provided to medicare and medicaid recipients lessened the burdens of government columbia park supra civic organization that operates utilities systems services and facilities for a development did not lessen the burdens of government because no government unit accepted the organization's activities as its responsibility ‘you were formed on a voluntary basis to operate a self-insurance fund to pao and spread liabilities of your college and university members in any property or casualty risk or surety risk ‘you were formed to comply with the requirements of the statute and you operate in compliance with the requirements of the statute however the statute merely permits your formation it does nat mandate it the statute does not require the state of l to be represented on your goveming body nor does the state provide you with any funding the only state oversight the statute requires is that you must annually submit audited financial statements therafore you private raal estate have demonstrated no objective manifestation by the state recognizing that your activities are its burden or its responsibility as required by revrul_85_1 and supra columbia park supra in addition unlike the organizations described in rev supra virginia psro supra and queens county psro supra which were created pursuant to a federal statute to take on some of the federal government's burden relating to medicare and medicaid you have not established that your activities constitute a burden of the state that you have assumed and that the state has acknowledged therefore you do not lessen governmental burdens within the meaning of sec_1 - d of the regulations see also rul operating for exempt purposes an organization is operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 of the code f more than an insubstantial part of an organization’s activities is not in furtherance of an exempt_purpose it does not satisfy this requirement sec_1 - of the regulations your acti dollar_figure are similar to the organizations described in rev ruls supra and supra and nonprofits’ ‘nsurance alliance of california supra in that a substantial part of your activities consists of purchasing insurance for an unrelated group of sec_501 organizations providing these services far section c organizations does not convert otherwise commercial activities to tax-exempt activities see better business bureau of washington dc supra therefore you are not operated exclusively for one or more exempt purposes within the meaning of sec_601 of the code commercial_type_insurance sec_501 of the code states that an organization that otherwise qualifies for exemption under sec_501 of the code is precluded from qualifying for exemption if a substantial part of its activities consists of providing commercial-type_insurance even if you otherwise qualified for exemption under sec_501 of the cada you would be precluded from qualifying for exemption as an organization described in sec_601 c because you are providing for your sec_501 members as a substantial part of your activities commercial-type_insurance within the meaning of sec_501 m you operate similar to the organization described in paratransit supra because this organization was also formed to provide insurance under a state law for its exempt members paratransit held that even though this activity was for the benefit of sec_501 c organizations the activity consisted of providing commercial-type_insurance within the meaning of sec_501 charitable risk_pool an organization may be described in sec_601 of the code if itis a ‘qualified charitable risk_pool as described in sec_501 to qualify as a charitable risk_pool an organization must meet all the organizational requirements specified in sec_501 _ one requirement in sec_501 c states that the organization must receive at least dollar_figure in startup_capital from nonmember charitable organizations you received startup funding only from your members and did not receive at least dollar_figure in startup_capital from nonmember charitable organizations requirement of sec_501 n c of the code you do not satisfy all of the organizational requirements in sec_501 n consequently you are not a charitable risk_pool within the meaning of sec_501 and thus are not described in sec_501 of the code accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax retums thus because you do not mest the contributions to you are not deductible under sec_170 of the code to protest you ‘you have the right to file a protest if you believe this determination is incorrect must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penaities of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains aif the relevant facts and such facts are true correct and complete this request should be an attomey certified_public_accountant or an you also have a right to request a conference to discuss your protest made when you file your protest statement individual enrolled to practice before the intemal revenue service may represent you want representation during the conference procedures you must file a proper power of attomey form_2848 power_of_attorney and declaration of representative if you have not already done for more information about representation see publication practice_before_the_irs and power of attomey all forms and publications mentioned in this letter can be found at yeww irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest a8 a failure to exhaust available administrative remedies code sec_7426 bj provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the rs if you if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax retums and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this fetter sincerely robert choi director exempt_organizations rulings agreements
